DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gould (US 6,088,671) in view of Klein (US 20150256873).
With respect to claim 6 (similarly claims 1 (e.g. front-end processing software, col 11 ln 20) and 11 (the method of Fig 4)), Gould teaches an electronic device (e.g. system 10 Figs 1-3 col 2 ln 64-65), comprising: 
a display device (e.g. monitor software 32 Fig 1 col 3 ln 36-38); 
a microphone (e.g. a microphone 12 Fig 1 col 2 ln 65); 
one or more processors (e.g. a central processing unit (CPU) 20 Fig 1 col 3 ln 18); and 
memory (e.g. local memory 42 Figs 1 and 3 col 4 ln 18-21) storing one or more programs configured to be executed by the one or more processors (e.g. storing programs configured to be executed by CPU 20), the one or more programs including instructions for: 
displaying, via the display device, a first user interface (e.g. displaying a command browser 66 Fig 5 col 5 ln 3-16); 
while displaying the first user interface and at a first time (e.g. while displaying command browser 66 and at a first time, see Fig 5-7), detecting, via the microphone, a first utterance (e.g. detecting via microphone 12 a first utterance i.e. "Move Up 2 Lines" col 5 ln 29-30); and 
in response to detecting the first utterance (e.g. in response to detecting "Move Up 2 Lines" of col 5 ln 29-30, as suggested in Fig 4 S60 where user’s speech is recognized): 
in accordance with a determination that a set of performance criteria are met (e.g. Yes S64 Fig 4, see also Fig 7 where the command has to match a template col 5 ln 17-33), the set of performance criteria including a criterion that is met when the first utterance corresponds to a first operation (e.g. the set of performance criteria including a criterion that is met when the first utterance corresponds to a first operation i.e. a move operation, see Fig 7 col 5 ln 17-33), performing the first operation (e.g. execute the command, Fig 4 S65a i.e. if the results match a command word or phrase or a command template (step 64), then the CPU sends (step 65a) the application that called the speech recognition software keystrokes or scripting language that cause the application to execute the command col 4 ln 61-66); and 

Even though Gould teaches displaying a suggestion graphical object in the first user interface (e.g. display window 82 Fig 6 in the first user interface, col 5 ln 13-16, see also Figs 8-9, 15a-d), he doesn’t clearly teach displaying, in the first user interface, displaying a suggestion graphical object that includes a first text utterance suggestion corresponding to a second utterance that, when detected via the microphone, causes a second operation to be performed, wherein the first text utterance suggestion is selected for display based on a context of the first user interface at the first time and based on the first utterance, wherein the first text utterance suggestion corresponds to a valid voice command available for the current state of the first user interface.
Klein teaches displaying, in a first user interface (e.g. displaying in user interface 114 Figs 2-6 [0052]), displaying a suggestion graphical object (e.g. displaying a voice-command suggestion 200 in GUI 114 [0052])  that includes a first text utterance suggestion (e.g. that includes say “watch TV” Fig 2)  corresponding to a second utterance (corresponding to a second utterance, see Fig 2) that, when detected via the microphone (e.g. when detected by the microphone in Fig 2, as suggested in [0052]), causes a second operation to be performed (e.g. causes a second operation to be performed i.e. watching TV, as suggested in Fig 2 [0052], see also Figs 3-6 [0053]-[0060]), wherein the first text utterance suggestion is selected for display based on a context of the first user interface at the first time and based on the first utterance (e.g. particular , wherein the first text utterance suggestion corresponds to a valid voice command available for the current state of the first user interface (e.g. say “watch TV” Fig 2 corresponds to a valid voice command available for the current state of GUI 114, Fig 2, see also Figs 3-6 [0052]-[0060]).
Gould and Klein are analogous art because they all pertain to processing user commands. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Gould with the teachings of Klein to include: in accordance with a determination that the set of performance criteria are not met, displaying, in the first user interface, displaying a suggestion graphical object that includes a first text utterance suggestion corresponding to a second utterance that, when detected via the microphone, causes a second operation to be performed, wherein the first text utterance suggestion is selected for display based on a context of the first user interface at the first time and based on the first utterance, wherein the first text utterance suggestion corresponds to a valid voice command available for the current state of the first user interface, as suggested by Klein in Figs 2-6 [0052]-[0060]. The benefit of the modification would be to allow the user to visualize his/her errors and correct them.
With respect to claim 8 (similarly claims 3 and 13), Gould in view of Klein teaches the electronic device of claim 6, wherein the suggestion graphical object is displayed along an upper edge of the display (Gould e.g. display window 82 Fig 6 is displayed along an upper edge of the display, see Fig 6).
With respect to claim 9 (similarly claims 4 and 14), Gould in view of Klein teaches the electronic device of claim 6, wherein: the suggestion graphical object includes a second text utterance suggestion corresponding to a third utterance that (Klein e.g. Voice-command 
With respect to claim 10 (similarly claims 5 and 15), Gould in view of Klein teaches the electronic device of claim 6, wherein performing the first operation (Gould e.g. executing the command of Fig 4) includes: displaying a second suggestion graphical object (Gould e.g. the display window of Figs 8-9, 15a-d) that includes a third text utterance suggestion that is based on the context of the first user interface at the first time (Gould e.g. that includes correction window 220 Fig 15d, col 10 ln 20-56, correction window 220 is based on the context of the first user interface at the first time, since the user is correcting/editing what he/she said previously that may be misunderstood in order to obtain a valid command).

Claims 2, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gould (US 6,088,671) in view of Klein (US 20150256873) and further in view of Van Os (WO 2010/141802).
With respect to claim 7 (similarly claims 2 and 12), Gould in view of Klein teaches the electronic device of claim 6.
However, Gould fails to teach wherein the first text utterance suggestion is further based on frequency of use of one or more utterances of a set of utterances that satisfy the set of performance criteria.
Van Os teaches first text utterance suggestion is further based on frequency of use of one or more utterances of a set of utterances that satisfy the set of performance criteria ( e.g. item 816 is further based on frequency of calling John Doe 31 times, see Fig 8b, i.e. frequency of use of one or more utterances of a set of utterances that satisfy the set of performance criteria).
 Gould and Van Os are analogous art because they all pertain to processing user commands. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Gould with the teachings of Van Os to include: wherein the first text utterance suggestion is further based on frequency of use of one or more utterances of a set of utterances that satisfy the set of performance criteria, as suggested by Van Os in Fig 8. The benefit of the modification would be to allow the system to operate based on frequency of use of user voice commands, thus increasing user satisfaction.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675